       Case: 1:18-cv-06767 Document #: 1 Filed: 10/08/18 Page 1 of 9 PageID #:1



                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION
PRYOR CONSTRUCTION, INC.,

                       Plaintiff,
                                                               Case No.
       v.

PRYOR RENOVATIONS, INC. and
PETER PRYOR,
                                                               Jury Trial Demanded
                       Defendants.

                                           COMPLAINT

       Plaintiff PRYOR CONSTRUCTION, INC. (“Plaintiff”), by and through its undersigned

attorneys, hereby brings this Complaint against Defendants PRYOR RENOVATIONS, INC. and

PETER PRYOR (together, “Defendants”). In support thereof, Plaintiff states as follows:

                                             PARTIES

       1.      Plaintiff is an Illinois corporation with a principal place of business at 2118 W.

Montrose Ave., Chicago, IL 60618.

       2.      Defendant Pryor Renovations, Inc. (“Pryor Renovations”) is an Illinois corporation

with a principal place of business at 136 Waterbury Circle, Schaumburg, IL 60193.

       3.      Defendant Peter Pryor (“Defendant Pryor”) is a resident of Cook County, Illinois.

                                    JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction over Plaintiff’s claims pursuant to 28

U.S.C. §§1331, 1338 (for claims arising under 15 U.S.C. §1125 of the Lanham Act). This Court

has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. §§ 1338, 1367.

       5.      This Court has specific personal jurisdiction over Defendants because they have

engaged in conduct, giving rise to the claims herein, that satisfies the Illinois long-arm statute (735
      Case: 1:18-cv-06767 Document #: 1 Filed: 10/08/18 Page 2 of 9 PageID #:2



ILCS 5/2-209), including the commission of tortious acts within Illinois. Specifically, Defendants

operate a competing business in Illinois that uses a confusingly similar name.

       6.      Venue is proper in this Court pursuant to 28 U.S.C. §§1391(b)(2) and 1391(e), as

both Defendants and the Plaintiff reside within the Northern District of Illinois.

                                  FACTUAL BACKGROUND

       7.      In or around 1990, Defendant Pryor started a business that provided custom

construction and renovation services to consumers in the Chicagoland area.

       8.      In February of 1995, Defendant Pryor incorporated “Pryor Construction, Inc.” in

Illinois and thereafter began providing construction and renovation services to persons in and

outside of Illinois under the PRYOR CONSTRUCTION brand.

       9.      In September of 2016, Defendant Pryor—who owned 100% of Pryor Construction,

Inc. stock at the time—sold 100% of Pryor Construction, Inc. shares to Ridas Kalade and Mary

Capistrano. See Exhibit 1, at 2. Defendant Pryor represented that he was retiring.

       10.     The share purchase agreement between Defendant Pryor, Ridas Kalade, and Mary

Capistrano (“the Agreement”) provided that in exchange for $100,000 and other agreed-upon

covenants, Defendant Pryor would transfer 100% of the shares of Pryor Construction, Inc. to Ridas

Kalade, and Mary Capistrano, with Defendant Pryor representing and warranting that Pryor

Construction, Inc. “owne[d] outright all of the equipment and other assets appurtenant to the

Business free and clear of any and all claims, liens, or encumbrances . . . .” See Exhibit 1, at 2

(emphasis added).

11.    Among the “assets” Ridas Kalade and Mary Capistrano purchased via the Agreement was

the PRYOR CONSTRUCTION trademark and associated goodwill.                    Indeed, the $100,000

purchase price was arrived at by in part by valuing the PRYOR CONSTRUCTION trademark and



                                                 2
       Case: 1:18-cv-06767 Document #: 1 Filed: 10/08/18 Page 3 of 9 PageID #:3



associated goodwill accumulated over decades. When Defendant Pryor sold the company and all

of its assets, Defendant Pryor did not retain any of those assets or rights.

       12.     After purchasing Pryor Construction, Inc., Ridas Kalade and Mary Capistrano

registered two federal trademarks: PRYOR CONSTRUCTION (Reg. No. 5540575) for custom

construction and building renovation services and PRYOR DRIVEN TO ACHIEVE MORE

SINCE 1990 & Design (Reg. No. ) also for custom construction and building renovation services.

See Exhibits 2-3.

       13.     Among other services, Plaintiff builds, renovates, and remodels living areas,

kitchens, basement buildouts, exteriors, bathrooms, additions, and custom homes

       14.     Since the 2016 sale, Plaintiff has cultivated a network of highly skilled

subcontractors and suppliers and boasts the highest third-party ratings, including an “A+” from the

Better Business Bureau, a five-star rating from Houzz.com, a five-star rating on Facebook®, a

five-star rating on Yelp®, and an “A” rating on Angie’s List®.

                                 Defendants’ Unlawful Conduct

       15.     After selling Pryor Construction, Inc. in 2016 to Mr. Kalade and Ms. Capistrano,

in June of 2017 Defendant Pryor inexplicably incorporated “Pryor Renovations, Inc.” and began

doing business as “Pryor Renovations,” offering custom construction and renovation services.

       16.     Since “Pryor Renovations” is virtually identical with “Pryor Construction” (the

term “renovations” is synonymous with “construction”), and since both companies offer identical

renovations services, consumers are readily confused by the two companies’ name and trademarks.

       17.     In fact, since 2017, (1) multiple subcontractors have mistakenly called Plaintiff’s

office looking for Defendant Pryor, (2) suppliers have invoiced Plaintiff for Defendants’ jobs, (3)

a local architect mistakenly believed that Plaintiff is associated with Defendant Pryor, and (4)



                                                  3
      Case: 1:18-cv-06767 Document #: 1 Filed: 10/08/18 Page 4 of 9 PageID #:4



online search engines consistently yield Plaintiff’s company when “Pryor Renovations” is

searched.

       18.     Defendants’ official listings of his confusingly similar company has caused and will

continue to cause confusion among consumers, sub-contractors, and government officials.

       19.     Plaintiff seeks to immediately stop the escalating consumer confusion and

redirection of online traffic and business; Plaintiff also wishes to regain control of its brand,

imminently fearing Defendants’ different, and often times lower quality services will tarnish

Plaintiff’s reputation and reduce its hard-fought and well-established goodwill.

       20.     Prior to filing a lawsuit, Plaintiff contacted Defendants via a letter from its

attorneys, demanding that Defendants change their name and stop using the term “PRYOR.”

Plaintiff’s attorneys also called Defendant Pryor to kindly ask him to change the name of the

company. In response, Defendant Pryor stated, “sue me.”

       21.     Since Defendants refused to change their name, Plaintiff was forced to file this

lawsuit.

                    TRADEMARK INFRINGEMENT (15 U.S.C. § 1114)

       22.     Plaintiff realleges and hereby incorporates by reference the allegations set forth in

Paragraphs 1-21.

       23.     Plaintiff, the lawful owner and exlusive holder of the federally registered PRYOR

CONSTRUCTION and PRYOR DRIVEN TO ACHIEVE MORE SINCE 1990 & Design marks,

uses the mark to signify the source of its custom building, remodeling, and renovation services.

       24.     The PRYOR CONSTRUCTION and PRYOR DRIVEN TO ACHIEVE MORE

SINCE 1990 & Design marks have acquired distinctiveness through nearly three decades of use.




                                                 4
       Case: 1:18-cv-06767 Document #: 1 Filed: 10/08/18 Page 5 of 9 PageID #:5



        25.     The United States Patent and Trademark Office (“the USPTO”) concluded that

PRYOR CONSTRUCTION and PRYOR DRIVEN TO ACHIEVE MORE SINCE 1990 & Design

were distinctive marks for Plaintiff’s services and thus registered the marks on the Principal

Register. See Exhibit 2-3.

        26.     Without Plaintiff’s authorization, sometime in 2017 Defendants began using the

name “Pryor Renovations, Inc.” and the mark “PRYOR RENOVATIONS” in connection with

custom building and renovations services in around Chicago, Illinois.

        27.     Defendants’ use of a virtually identical mark for a competing service directly

infringes on and undermines Plaintiff’s federally registered trademarks.

        28.     As a result of Defendants’ tortious and willful conduct, consumers have been

actually confused in numerous instances.

        29.     Defendants sold Pryor Construction, Inc. only to then open the same business with

a virtually identical name in order to free ride of Plaintiff’s goodwill and well-established brand.

        30.     Defendant’ provision of the same exact services, using a name and mark virtually

identical with Plaintiff’s federally registered marks, in the same geographical area, through the

same channels of trade (an online website and word of mouth), has caused and is likely to continue

to cause confusion, mistake, or deception as to the source of origin, sponsorship, or approval of

Plaintiff’s services, in that the general public, trade, and others are likely to believe that

Defendants’ services emanate from Plaintiff or are legitimately connected with, approved by, or

related to Plaintiff.

        31.     Defendants’ aforesaid usage of Plaintiff’s trademarks for their services constitutes

trademark infringement in violation of Section 32 of the United States Trademark Act, 15 U.S.C.

§ 1114.



                                                 5
       Case: 1:18-cv-06767 Document #: 1 Filed: 10/08/18 Page 6 of 9 PageID #:6



       32.     Actual confusion in this case is widespread.

       33.     Defendants’ communications and actions demonstrate an intentional, willful, and

malicious intent to trade on the goodwill and commercial magnetism associated with the Plaintiff’s

marks to the great and irreparable injury of Plaintiff.

       34.     Even though Plaintiff has asked Defendants to cease and desist using the PRYOR

name for competing services, times, Defendants have refused to stop sewing consumer confusion.

       35.     Defendant have made clear that they intend to continue to infringe on Plaintiff’s

federally registered marks unless restrained by this Court.

       36.     Defendants’ aforesaid acts greatly and irreparably damage Plaintiff, and will

continue to damage Plaintiff unless Defendants are enjoined by this Court, and so Plaintiff is

without an adequate remedy at law.

      WHEREFORE, Plaintiff pray that this Honorable Court enter an order and judgment in

favor of Plaintiff and against Defendants as follows:

          (a) Preliminary and permanent injunctive relief against Defendants, enjoining them and

          their partners and agents from using the term “PRYOR” (or anything similar thereto) in

          connection with building, renovation, and remodeling services—or any services similar

          thereto;

          (b) Plaintiff’s damages to associated with Defendants’ unlawful actions, in an amount

          to be determined at trial, but in no event less than $50,000;

          (c) Plaintiff’s cost and reasonable attorneys’ fees in the Court’s discretion.

          (d) Both pre-judgment and post-judgment interest; and

          (e) Such other and further relief as this Court finds just and equitable.




                                                  6
      Case: 1:18-cv-06767 Document #: 1 Filed: 10/08/18 Page 7 of 9 PageID #:7



                                     Count II
                       UNFAIR COMPETITION (Illinois Common Law)

      37.        Plaintiff realleges and incorporates by reference the allegations set forth in

paragraphs 1 through 36 herein.

      38.        Defendants’ use of a mark virtually identical to Plaintiff’s registered trademarks for

the exact same services has caused consumer confusion, redirect sales, and a steep reduction of

the source identifying power and goodwill of Plaintiff’s mark.

      39.        Defendants conduct as set forth herein constitutes unfair competition under Illinois

common law.

      40.        Defendants’ aforesaid acts greatly and irreparably damage Plaintiff and will

continue to damage Plaintiff unless enjoined by this Court, as Plaintiff is without an adequate

remedy at law.

      WHEREFORE, Plaintiff prays that this Honorable Court enter an order and judgment in

favor of Plaintiff and against Defendants that includes the following:

            (a) Preliminary and permanent injunctive relief against Defendants, enjoining them

            and their partners and agents from using the term “PRYOR” (or anything similar

            thereto) in connection with building, renovation, and remodeling services—or any

            services similar thereto;

            (b) Damages to Plaintiff in an amount to be determined at trial, but in no event less

            than $50,000;

            (c) Costs, attorney fees, investigatory fees, and expenses to the full extent provided by

            applicable law;

            (d) Both pre-judgment and post-judgment interest; and,

            (e) Such other and further relief as this Court finds just and equitable.


                                                   7
      Case: 1:18-cv-06767 Document #: 1 Filed: 10/08/18 Page 8 of 9 PageID #:8



                              Count III
      DECEPTIVE TRADE AND BUSINESS PRACTICES (815 ILCS 510/1, et seq.)

      41.        Plaintiff realleges and incorporates by reference the allegations set forth in

paragraphs 1 through 40 herein.

      42.        Defendants; aforesaid acts violate the Uniform Deceptive Trade Practices Act of

the state of Illinois, 815 ILCS 510/1--510/7, and similar laws in the states where Defendants sold

competing services using a name and mark willfully designed to deceive consumers.

      43.        Defendants’ aforesaid acts violate the Consumer Fraud and Deceptive Business

Practices Act of the state of Illinois, 815 ILCS 505/1--505/12.

      44.        Defendants’ aforesaid acts greatly and irreparably damage Plaintiff and will

continue to damage Plaintiff unless enjoined by this Court, as Plaintiff is without an adequate

remedy at law.

      WHEREFORE, Plaintiff prays that this Honorable Court enter an order and judgment in

favor of Plaintiff and against Defendants that includes the following:

            (a) a preliminary and permanent injunction;

            (b) Costs, attorney fees, investigatory fees, and expenses to the full extent provided by

            applicable law;

            (c) Both pre-judgment and post-judgment interest; and,

            (d) Such other and further relief as this Court finds just and equitable.

                                   DEMAND FOR JURY TRIAL

       Plaintiff demands trial by jury on all issues so triable.

Dated: October 8, 2018
                                                Respectfully submitted,

                                                        Plaintiff PRYOR CONSTRUCTION, INC.



                                                   8
Case: 1:18-cv-06767 Document #: 1 Filed: 10/08/18 Page 9 of 9 PageID #:9



                                       By: /s/ Daliah Saper
                                       Daliah Saper
                                       Bar No. 6283932
                                       Saper Law Offices, LLC
                                       505 N LaSalle, Suite 350
                                       Chicago, IL 60654
                                       Telephone: 312-527-4100
                                       ds@saperlaw.com

                                       Matthew Grothouse
                                       Bar No. 6314834
                                       Saper Law Offices, LLC
                                       505 N LaSalle, Suite 350
                                       Chicago, IL 60654
                                       Telephone: 312-527-4100
                                       matt@saperlaw.com




                                   9
